



Exhibit 10.1


AMERESCO INC.
EXECUTIVE MANAGEMENT TEAM
ADDITIONAL ANNUAL INCENTIVE PERFORMANCE PROGRAM




Background


Historically, the Company’s Executive Compensation Program, as set forth in the
Company’s Schedule 14A Proxy filings, has included base salaries, annual
incentive bonuses, equity incentive awards, and other employee benefits. This
Executive Management Team Annual Incentive Performance Program (the “AIPP” or
the “Plan”) is being established as an additional element of Executive
Compensation to provide an additional incentive opportunity, over and above the
already established annual incentive bonuses and equity incentive awards, and
further align Executive Compensation with the Company’s earnings growth and
return on equity goals.


Participants


Eligible employees (“Participants”) shall include the Section 16 Executive
Officers, as determined by the Board of Directors (the “Board”) and identified
in the Company’s SEC filings and, at the recommendation of the CEO and with the
approval of the Compensation Committee, such other key senior executives of the
Company that have been designated by the CEO as members of the Executive
Management Team (the “EMT”) and regularly participate in the monthly Executive
Management Team Meetings.


Purpose of the Plan


Whereas the annual incentive bonus element of Executive Compensation
incentivizes the EMT to achieve various goals related to their individual,
business unit, and/or functional area performance - and will continue to do so -
this AIPP is being established in addition to the annual incentive bonus program
to further align the EMT incentives with our shareholders and create shareholder
value through earnings growth and return on equity of the overall Company.


Design of the Plan


The AIPP has been designed to incentivize the EMT to work together and
individually to achieve the Company’s growth objectives, through achievement of
the Company’s annual Contracted Sales, Awards, Revenue, and Adjusted EBITDA
goals (the “AIPP Goals”), as established by the Compensation Committee each
year, taking into account management’s recommendations.


Adjusted EBITDA is defined as earnings before interest, taxes, depreciation,
amortization, share- based compensation, restructuring, and asset impairment
charges. In the event of an acquisition, divestiture or other significant
non-cash or unusual expenditure, the Adjusted EBITDA metric may be adjusted as
approved by the Compensation Committee.





--------------------------------------------------------------------------------







Effective Date of the Plan


The Effective Date of this Plan is January 1, 2017. The “Plan Year” is the
Company’s fiscal year, which begins on January 1st and ends on December 31st.
The Plan will continue in force unless and until amended or terminated as set
forth elsewhere herein.


Administration of the Plan


The AIPP will be administered by the Compensation Committee. Payments made
pursuant to the AIPP, if any, shall be approved by the Compensation Committee
or, in the case of payments to the CEO, recommended by the Compensation
Committee and approved by the independent members of the Board of Directors.


Modification or Termination of the Plan


This Plan may be modified, amended, terminated or otherwise changed at the sole
discretion of the Company by the Compensation Committee. In such an event, the
Company shall provide written notice to each of the eligible Participants
regarding those changes.


Establishing the AIPP Incentive Pool


Incentives paid under the AIPP will be made once per fiscal year and shall be in
addition to any payments made pursuant to the annual incentive bonus program and
in addition to any equity incentive awards.


Prior to finalizing the Company’s audited financial statements and annual report
on Form 10-K for a given Plan Year, if the Company achieves 100% of the AIPP
Goals for Contracted Sales, Awards, and Revenue and 100% of the AIPP Goal for
Adjusted EBITDA, and only if the Company has achieved such level of performance
against the AIPP Goals, then an incentive pool (the “AIPP Incentive Pool”) will
be established and accrued as an expense in the fiscal period corresponding with
the Plan Year in an amount determined as follows:


•
In the event the Adjusted EBITDA for the Plan Year is less than the AIPP Goal
for Adjusted EBITDA, the amount of the AIPP Incentive Pool shall be zero ($0).



•
In the event the Adjusted EBITDA for the Plan Year, prior to determination of
the AIPP Incentive Pool, exceeds the AIPP Goal for Adjusted EBITDA, The AIPP
Incentive Pool shall be equal to an escalating percentage of the incremental
Adjusted EBITDA above the AIPP Goal for Adjusted EBITDA as follows:






--------------------------------------------------------------------------------





Amount of Adjusted EBITDA in Excess of AIP Goal
% of Incremental Adjusted EBITDA Allocated to AIPP Pool
Funding Amount to AIPP Pool
$0 - $1 million
20%
$0 to $200,000
> $1m to $2 million
21%
$210,000 to $420,000
> $2m to $3 million
22%
$440,000 to $660,000
> $3m to $4 million
23%
$690,000 to $920,000
> $4m to $5 million
24%
$960,000 to $1,200,000
Greater than $5 million
25%
$1,250,000 - Unlimited



•
There will be no cap on the size of the AIPP Incentive Pool.



•
The Compensation Committee shall certify attainment of the AIPP Goals.



Payments under the Plan


•
As soon as practical following the issuance of the Company’s annual report on
Form 10-K , the CEO shall develop a recommended schedule of AIPP incentive
payments for each Participant based upon the CEO’s assessment of each
Participant’s relative contribution to the Company’s success. The CEO’s
recommendations shall be made in his sole discretion and may be in any amount
provided, however, that in no case shall the sum of all recommended payments
exceed the AIPP Incentive Pool amount.



•
The CEO shall submit the recommended schedule of AIPP incentive payments to the
Compensation Committee for final review and approval after the filing of the
Company’s annual report on Form 10-K. Payments shall be made to Participants as
soon as practical after approval by the Compensation Committee or, in the case
of the CEO, approval by the independent members of the Compensation Committee.



•
There shall be no cap on the amount of incentive an individual Participant may
receive under the AIPP provided, however, that in no case shall the aggregate
amount of incentives paid to all eligible Participants under the AIPP exceed the
approved AIPP Incentive Pool amount. Further, payments made under this AIPP are
intended to be in addition to, and over and above, any annual incentive bonus or
equity incentive awards the Participant may otherwise be eligible for. It is the
intention of the Company that any such annual incentive bonus or equity
incentive awards earned by a Participant shall not be reduced as a result of
participation in the AIPP.



•
All payments made under this Plan will be treated for income tax withholding
purposes as supplemental wages; however, payments made under this Plan will not
be considered as earnings for the purposes of the Company’s qualified retirement
plans or any such retirement or benefit plan unless specifically provided for
under such plan.



•
To be eligible for any payment under the Plan, a Participant must be an active
executive of Ameresco, Inc., or one of its subsidiaries, on the date actual Plan
payments are made. Notwithstanding the foregoing, a Participant whose status as
an active employee is changed






--------------------------------------------------------------------------------





during the Plan Year for reason of death, disability, retirement, or leave of
absence may be considered for a pro- rata award for the period during which they
were actively employed and, in the event of the participant's death, any award
that would otherwise have been paid to a Participant shall be paid to the
Participant’s spouse or, if none, to the Participant’s estate.





